The infant-plaintiff, riding on a bicycle, came into contact with one of the defendant’s trolley cars, by reason of which she sustained personal injuries. This suit is brought to recover for those damages. The action was tried by the court without a jury. Judgment in favor of the plaintiffs was directed and entered. The defendant appeals theiefrom. Judgment reversed on the facts, with costs, defendant’s motion for judgment in its favor (which motion, under section 440 of the Civil Practice Act, is deemed to have been made) granted and complaint dismissed, with costs. Findings reversed. We find that the evidence estabhshes the improbability of the infant-plaintiff’s version of the happening of the accident, and that it clearly appears that the infant-plaintiff ran into the side of the moving trolley car without negligence on the part of defendant’s motorman. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.